 1
                                                                  FILED SOUI HERN DIVIS!~N
                                                                 CLERK, U.S. DISTRICT COURT
 2

3                                                                      FEB 2 6 2019
4                                                                _: TRAL DISTRICT OF CALIFORNIA
                                                                                        DEPUTY
 5
6

 7
8                              UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No.8:o5-CR-ooi24-DOC-6
~1                       Plaintiff,
12                       V.                          ORDER OF DETENTION AFTER
                                                     HEARING [Fed. R. Crim. P. 32.~(a)(6);~8
i3   ANTHONY LEBRON,                                 U.S.C. § 3143~a)~
i4                       Defendant.

i5
i6

i~         The defendant, having been remanded into custody pending further review of an

18   alleged violation of supervised release by Hon. David O. Carter, and

i9         The Court having conducted a detention hearing pursuant to Federal Rule of

20   Criminal Procedure 32.~(a)(6) and i8 U.S.C. § 3~43(a),

21         The Court finds that:

22      A. ~ The defendant has not met his burden of establishing by clear and convincing

23         evidence that he is not likely to flee if released under i8 U.S.C. § 3142(b)or (c).

24         This finding is based on:~~           a~ ~~~~_' _ _    ~         +

25          p,,~,.~~ c~         v~.~                 ~a c~off/ G~i~v►~tG~`1~             5'r,!~~
                                        c~~
26

27

                                                 1
 i            and
 2         B. ~)The defendant has not met his burden of establishing by clear and convincing

 3            evidence that he is not likely to pose a danger to the safety of any other person or

 4            the community if released under i8 U.S.C. § 3i42(b) or (c). This finding is based

 5            on: -~~~ Q,~Ob~/~.
 6

 7            IT THEREFORE IS ORDERED that the defendant be detained pending further
8       revocation proceedings.

 9
io      Dated: ~~~'`'
                                                        H ORABLE UT            N D. SPAETH
ii                                                      United States Magistrate Judge
12

i3
i4

i5
i6
1~ ~,
i8
i9
20
21

22

23
24
25
26

27
                                                    2
